Case: 18-10201    Date Filed: 09/19/2018   Page: 1 of 3


                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-10201
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 8:17-cr-00275-SDM-AAS-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                   versus

YOSNEL BONET,

                                                          Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (September 19, 2018)

Before ROSENBAUM, JILL PRYOR, and BRANCH, Circuit Judges.

PER CURIAM:
                Case: 18-10201        Date Filed: 09/19/2018       Page: 2 of 3


       Yosnel Bonet pled guilty to unlawful possession of a firearm and

ammunition after having been convicted of a felony, in violation of 18 U.S.C.

§ 922(g)(1).      During the plea colloquy, he admitted that the firearm and

ammunition were manufactured outside the state of Florida, where the offense

occurred. Bonet argues for the first time on appeal that his guilty plea is invalid

because § 922(g)(1) is unconstitutional both on its face, because it exceeds

Congress’s authority under the Commerce Clause, and as applied to him, because

his conduct did not “substantially affect” interstate commerce. As Bonet concedes,

his arguments are foreclosed by binding circuit precedent. We therefore affirm. 1

       It is unlawful for a person who has been convicted of a felony to, among

other things, “possess in or affecting commerce, any firearm or ammunition.” 18

U.S.C. § 922(g)(1).          We have repeatedly upheld § 922(g)(1) as a facially

constitutional exercise of Congress’s power under the Commerce Clause because

“it contains an express jurisdictional requirement.” United States v. Jordan, 635
F.3d 1181, 1189 (11th Cir. 2011); United States v. Wright, 607 F.3d 708, 715 (11th

Cir. 2010); United States v. Scott, 263 F.3d 1270, 1273–74 (11th Cir. 2001);

United States v. McAllister, 77 F.3d 387, 390 (11th Cir. 1996).                            “[T]he

jurisdictional element of the statute, i.e., the requirement that the felon ‘possess in
       1
         We ordinarily review de novo both the constitutionality of a statute and the validity of a
guilty plea, but we review for only plain error when these issues are raised for the first time on
appeal. See United States v. Wright, 607 F.3d 708, 715 (11th Cir. 2010); United States v. Frye,
402 F.3d 1123, 1126 (11th Cir. 2005). Regardless, Bonet has not established any error, plain or
otherwise.
                                                2
              Case: 18-10201    Date Filed: 09/19/2018   Page: 3 of 3


or affecting commerce, any firearm or ammunition,’ immunizes § 922(g)(1) from .

. . facial constitutional attack.” Scott, 263 F.3d at 1273. Accordingly, we reject

Bonet’s argument that § 922(g)(1) is facially unconstitutional.

      Bonet’s as-applied challenge is also foreclosed.        Bonet maintains that

§ 922(g) is unconstitutional as applied to purely intrastate possession of a firearm

that does not “substantially affect” interstate commerce. Under binding circuit

precedent, however, “§ 922(g) only requires that the government prove some

‘minimal nexus’ to interstate commerce, which it may accomplish by

‘demonstrat[ing] that the firearm possessed traveled in interstate commerce.’”

Wright, 607 F.3d at 715 (quoting Scott, 263 F.3d at 1274). Proof that the firearm

or ammunition was manufactured outside of the state where the offense took place

satisfies this burden. Id. Here, a “minimal nexus” to interstate commerce was

established because Bonet admitted as part of his guilty plea that the firearm and

ammunition he possessed were manufactured outside of the state of Florida, where

the offense took place, and therefore traveled in interstate commerce. See id.

      Finally, the district court did not misinform Bonet of the statute’s “in or

affecting” commerce element during the plea colloquy. Because the government

was not required to prove a substantial effect on interstate commerce, the district

court was not required to say it was. Accordingly, we affirm Bonet’s conviction.

      AFFIRMED.


                                         3